UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1347


FRANCISCA DORA RODRIGUEZ GRAMAJO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 2, 2011         Decided:   September 13, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Rockville, Maryland, for
Petitioner.   Tony West, Assistant Attorney General, David V.
Bernal, Assistant Director, Yedidya Cohen, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Francisca Dora Rodriguez Gramajo, a native and citizen

of Guatemala, petitions for review of an order of the Board of

Immigration   Appeals     (“Board”)       dismissing        her     appeal      from   the

immigration judge’s order denying her application for special

rule   cancellation      of    removal    under    § 203       of      the     Nicaraguan

Adjustment and Central American Relief Act (“NACARA”) (Pub. L.

No.    105-100,    111    Stat.     2160).         Because          we    are     without

jurisdiction, we deny the petition for review.

           Under    § 203      of   the       NACARA,   a    Guatemalan          may    be

eligible for cancellation of removal if she entered the United

States on or before October 1, 1990, and registered for benefits

pursuant to the settlement agreement reached in American Baptist

Churches v. Thornburgh, 760 F. Supp. 796 (N.D. Cal. 1991) (“ABC”

benefits) on or before December 31, 1991.

           Under    the   Illegal      Immigration       Reform          and    Immigrant

Responsibility     Act    of    1996     (IIRIRA),      Pub.      L.     No.     104-208,

§ 309(c)(5)(C)(ii), 110 Stat. 3009 (1996), as amended by NACARA

§ 203(a)(1), “[a] determination by the Attorney General as to

whether an alien satisfies the requirements of this clause (i)

is final and shall not be subject to review by any court.”                             See

Lanuza v. Holder, 597 F.3d 970, 971 (9th Cir. 2010) (concluding

court lacked jurisdiction to review Board’s order affirming the

immigration judge’s order pretermitting applications for special

                                          2
rule cancellation under NACARA).                  Whether an alien “registered

for ABC benefits in a timely manner is a purely factual question

over which this court lack’s jurisdiction.”                             Jerez v. Holder,

625 F.3d 1058, 1069 (8th Cir. 2010).                           Thus, we conclude this

court    does   not   have   jurisdiction             to   review    the      finding    that

Gramajo did not submit an application for ABC benefits prior to

December 31, 1991.

            While we retain jurisdiction to review constitutional

claims    and   questions      of    law,       see        8   U.S.C.    § 1252(a)(2)(D)

(2006), Frech v. U.S. Att’y Gen., 491 F.3d 1277, 1280 (11th Cir.

2007),    Gramajo’s    brief    is    simply          a    challenge     to    the    adverse

credibility finding and the Board’s review of that finding.                               She

does not raise a constitutional claim or a question of law.

            Accordingly,       we    deny       the       petition   for      review.      We

dispense    with      oral   argument       because            the   facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                            3